MDU RESOURCES GROUP, INC. List of Subsidiaries (effective December 31, 2008) Subsidiaries Jurisdiction of Formation Alaska Basic Industries, Inc. Alaska Ames Sand & Gravel, Inc. North Dakota Anchorage Sand and Gravel Company, Inc. Alaska Baldwin Contracting Company, Inc. California BEH Electric Holdings, LLC Nevada Bell Electrical Contractors, Inc. Missouri Bitter Creek Pipelines, LLC Colorado BMH Mechanical Holdings, LLC Nevada Bombard Electric, LLC Nevada Bombard Mechanical, LLC Nevada Capital Electric Construction Company, Inc. Kansas Capital Electric Line Builders, Inc. Kansas Cascade Natural Gas Corporation Washington Centennial Energy Holdings, Inc. Delaware Centennial Energy Resources International, Inc. Delaware Centennial Energy Resources LLC Delaware Centennial Holdings Capital LLC Delaware Central Oregon Redi-Mix, LLC Oregon CGC Resources, Inc. Washington ClearFlame, LLC Colorado Concrete, Inc. California Connolly-Pacific Co. California Continental Line Builders, Inc. Delaware Coordinating and Planning Services, Inc. Delaware Desert Fire Holdings, Inc. Nevada Desert Fire Protection, a Nevada Limited Partnership Nevada Desert Fire Protection, Inc. Nevada Desert Fire Protection, LLC Nevada D S S Company California E.S.I., Inc. Ohio Fairbanks Materials, Inc. Alaska Fidelity Exploration & Production Company Delaware Fidelity Oil Co. Delaware Frebco, Inc. Ohio FutureSource Capital Corp. Delaware Granite City Ready Mix, Inc. Minnesota Hamlin Electric Company Colorado Hap Taylor & Sons, Inc. Oregon Harp Engineering, Inc. Montana Hawaiian Cement, a partnership Hawaii ILB Hawaii, Inc. Hawaii Independent Fire Fabricators, LLC Nevada Intermountain Gas Company Idaho International Line Builders, Inc. Delaware InterSource Insurance Company Vermont Jebro Incorporated Iowa JTL Group, Inc., a Montana Corporation Montana JTL Group, Inc., a Wyoming Corporation Wyoming Kent's Oil Service California Knife River Corporation Delaware Knife River Corporation – North Central Minnesota Knife River Corporation – South Texas Knife River Dakota, Inc. Delaware Knife River Hawaii, Inc. Delaware Knife River Marine, Inc. Delaware Knife River Midwest, LLC Delaware KRC Aggregate, Inc. Delaware KRC Holdings, Inc. Delaware LME&U Holdings, LLC Nevada Lone Mountain Excavation & Utilities, LLC Nevada Loy Clark Pipeline Co. Oregon LTM, Incorporated Oregon MDU Brasil Ltda. Brazil MDU Chile Inversiones Ltda. Chile MDU Construction Services Group, Inc. Delaware MDU Energy Capital, LLC Delaware MDU Industrial Services, Inc. Delaware MDU Norte Transmissão de Energia Ltda. Brazil MDU Resources International LLC Delaware MDU Resources Luxembourg I LLC S.a.r.l. Luxembourg MDU Resources Luxembourg II LLC S.a.r.l. Luxembourg MDU Sul Transmissão de Energia Ltda. Brazil Midland Technical Crafts, Inc. Delaware Morse Bros., Inc. Oregon Netricity LLC Alaska Northstar Materials, Inc. Minnesota Oregon Electric Construction, Inc. Oregon Pouk & Steinle, Inc. California Prairie Cascade Energy Holdings, LLC Delaware Prairie Intermountain Holdings, LLC Delaware Prairielands Energy Marketing, Inc. Delaware Prairielands Magnetics Limited Scotland Rocky Mountain Contractors, Inc. Montana Rogue Aggregates, Inc. Oregon USI Industrial Services, Inc. Delaware Wagner Group, Inc., The Delaware Wagner Industrial Electric, Inc. Delaware Wagner-Smith Company, The Ohio Wagner-Smith Equipment Co. Delaware Wagner-Smith Pumps & Systems, Inc. Ohio Warner Enterprises, Inc. Nevada WBI Canadian Pipeline, Ltd. Alberta, Canada WBI Energy Services, Inc. Delaware WBI Holdings, Inc. Delaware WBI Pipeline & Storage Group, Inc. Delaware WHC, Ltd. Hawaii Williston Basin Interstate Pipeline Company Delaware
